DocuSign Envelope ID: A1E9A76B-8AD1-46D7-9DF5-BAD6FFD4DC4B




                                     CONSENT TO JOIN COLLECTIVE ACTION
                                        Pursuant to Fair Labor Standards Act
                                                 29 U.S.C. § 216(b)

                 Maxfield, et al. v. Utah Department of Alcoholic Beverage Control (“DABC”), et al.

                      Alison Cicala
            Name: _______________________________________

                1. I am over the age of eighteen, competent to give my consent in this matter, and am
                   employed as a Package Agent (as defined in the Complaint) with the DABC.


                2. I understand that this lawsuit is brought under the Fair Labor Standards Act of 1938
                   (“FLSA”), as amended, 29 U.S.C. § 201, et seq., to recover alleged unpaid minimum
                   wages, overtime, and other benefits owed to me, including liquidated damages. I hereby
                   consent, agree, and opt in to become a Plaintiff herein and be bound by any judgment by
                   the Court or any settlement of this action.

                3. Pursuant to Section 16(b) of the FLSA, I consent and agree to pursue my claims for unpaid
                   minimum wage and overtime amounts that I allege are due to me for work I performed for
                   the DABC and for which I allege DABC is liable.

                4. I choose to be represented by collective counsel Olson Harnish Law PLLC and Steele
                   Adams Hosman under the terms set forth in their engagement agreement for all purposes
                   in this action and to take any steps necessary to pursue my claims, including filing new
                   lawsuits.

                5. I also designate any named plaintiffs, to the fullest extent possible under applicable laws,
                   as my agents to make decisions on my behalf concerning the litigation, the method and
                   manner of conducting this litigation, compensation due to my attorneys, and all other
                   matters pertaining to this lawsuit.


             9/14/2021
            ________________________                         _________________________________
            Date                                             Signature
DocuSign Envelope ID: 539C52DB-7741-41C4-BA8C-2936F171EE04




                                       CONSENT TO JOIN COLLECTIVE ACTION
                                          Pursuant to Fair Labor Standards Act
                                                   29 U.S.C. § 216(b)

                 Maxfield, et al. v. Utah Department of Alcoholic Beverage Control (“DABC”), et al.

                        Barbara Jo Adams
            Name: _______________________________________

                 1. I am over the age of eighteen, competent to give my consent in this matter, and am
                    employed as a Package Agent (as defined in the Complaint) with the DABC.


                 2. I understand that this lawsuit is brought under the Fair Labor Standards Act of 1938
                    (“FLSA”), as amended, 29 U.S.C. § 201, et seq., to recover alleged unpaid minimum
                    wages, overtime, and other benefits owed to me, including liquidated damages. I hereby
                    consent, agree, and opt in to become a Plaintiff herein and be bound by any judgment by
                    the Court or any settlement of this action.

                 3. Pursuant to Section 16(b) of the FLSA, I consent and agree to pursue my claims for unpaid
                    minimum wage and overtime amounts that I allege are due to me for work I performed for
                    the DABC and for which I allege DABC is liable.

                 4. I choose to be represented by collective counsel Olson Harnish Law PLLC and Steele
                    Adams Hosman under the terms set forth in their engagement agreement for all purposes
                    in this action and to take any steps necessary to pursue my claims, including filing new
                    lawsuits.

                 5. I also designate any named plaintiffs, to the fullest extent possible under applicable laws,
                    as my agents to make decisions on my behalf concerning the litigation, the method and
                    manner of conducting this litigation, compensation due to my attorneys, and all other
                    matters pertaining to this lawsuit.


              9/14/2021
            ________________________                         _________________________________
            Date                                             Signature
DocuSign Envelope ID: 0FF4E3D4-1EC8-4D9F-979B-25E3EAE958BD




                                      CONSENT TO JOIN COLLECTIVE ACTION
                                         Pursuant to Fair Labor Standards Act
                                                  29 U.S.C. § 216(b)

                 Maxfield, et al. v. Utah Department of Alcoholic Beverage Control (“DABC”), et al.

                         Calvin ockey
            Name: _______________________________________

                1. I am over the age of eighteen, competent to give my consent in this matter, and am
                   employed as a Package Agent (as defined in the Complaint) with the DABC.


                2. I understand that this lawsuit is brought under the Fair Labor Standards Act of 1938
                   (“FLSA”), as amended, 29 U.S.C. § 201, et seq., to recover alleged unpaid minimum
                   wages, overtime, and other benefits owed to me, including liquidated damages. I hereby
                   consent, agree, and opt in to become a Plaintiff herein and be bound by any judgment by
                   the Court or any settlement of this action.

                3. Pursuant to Section 16(b) of the FLSA, I consent and agree to pursue my claims for unpaid
                   minimum wage and overtime amounts that I allege are due to me for work I performed for
                   the DABC and for which I allege DABC is liable.

                4. I choose to be represented by collective counsel Olson Harnish Law PLLC and Steele
                   Adams Hosman under the terms set forth in their engagement agreement for all purposes
                   in this action and to take any steps necessary to pursue my claims, including filing new
                   lawsuits.

                5. I also designate any named plaintiffs, to the fullest extent possible under applicable laws,
                   as my agents to make decisions on my behalf concerning the litigation, the method and
                   manner of conducting this litigation, compensation due to my attorneys, and all other
                   matters pertaining to this lawsuit.


              9/14/2021
            ________________________                         _________________________________
            Date                                             Signature
DocuSign Envelope ID: D4E64788-5A6D-423C-AAA4-0EE8FAD28068




                                      CONSENT TO JOIN COLLECTIVE ACTION
                                         Pursuant to Fair Labor Standards Act
                                                  29 U.S.C. § 216(b)

                 Maxfield, et al. v. Utah Department of Alcoholic Beverage Control (“DABC”), et al.

                      Sammi Wilcox
            Name: _______________________________________

                1. I am over the age of eighteen, competent to give my consent in this matter, and am
                   employed as a Package Agent (as defined in the Complaint) with the DABC.


                2. I understand that this lawsuit is brought under the Fair Labor Standards Act of 1938
                   (“FLSA”), as amended, 29 U.S.C. § 201, et seq., to recover alleged unpaid minimum
                   wages, overtime, and other benefits owed to me, including liquidated damages. I hereby
                   consent, agree, and opt in to become a Plaintiff herein and be bound by any judgment by
                   the Court or any settlement of this action.

                3. Pursuant to Section 16(b) of the FLSA, I consent and agree to pursue my claims for unpaid
                   minimum wage and overtime amounts that I allege are due to me for work I performed for
                   the DABC and for which I allege DABC is liable.

                4. I choose to be represented by collective counsel Olson Harnish Law PLLC and Steele
                   Adams Hosman under the terms set forth in their engagement agreement for all purposes
                   in this action and to take any steps necessary to pursue my claims, including filing new
                   lawsuits.

                5. I also designate any named plaintiffs, to the fullest extent possible under applicable laws,
                   as my agents to make decisions on my behalf concerning the litigation, the method and
                   manner of conducting this litigation, compensation due to my attorneys, and all other
                   matters pertaining to this lawsuit.


              9/14/2021
            ________________________                         _________________________________
            Date                                             Signature
DocuSign Envelope ID: AE7F3E5C-D8DC-4812-8B16-58D8171DA4C9




                                      CONSENT TO JOIN COLLECTIVE ACTION
                                         Pursuant to Fair Labor Standards Act
                                                  29 U.S.C. § 216(b)

                 Maxfield, et al. v. Utah Department of Alcoholic Beverage Control (“DABC”), et al.

                       VICTORIA BOWER
            Name: _______________________________________

                1. I am over the age of eighteen, competent to give my consent in this matter, and am
                   employed as a Package Agent (as defined in the Complaint) with the DABC.


                2. I understand that this lawsuit is brought under the Fair Labor Standards Act of 1938
                   (“FLSA”), as amended, 29 U.S.C. § 201, et seq., to recover alleged unpaid minimum
                   wages, overtime, and other benefits owed to me, including liquidated damages. I hereby
                   consent, agree, and opt in to become a Plaintiff herein and be bound by any judgment by
                   the Court or any settlement of this action.

                3. Pursuant to Section 16(b) of the FLSA, I consent and agree to pursue my claims for unpaid
                   minimum wage and overtime amounts that I allege are due to me for work I performed for
                   the DABC and for which I allege DABC is liable.

                4. I choose to be represented by collective counsel Olson Harnish Law PLLC and Steele
                   Adams Hosman under the terms set forth in their engagement agreement for all purposes
                   in this action and to take any steps necessary to pursue my claims, including filing new
                   lawsuits.

                5. I also designate any named plaintiffs, to the fullest extent possible under applicable laws,
                   as my agents to make decisions on my behalf concerning the litigation, the method and
                   manner of conducting this litigation, compensation due to my attorneys, and all other
                   matters pertaining to this lawsuit.


                9/13/2021
            ________________________                         _________________________________
            Date                                             Signature
DocuSign Envelope ID: 18479A76-4F12-4B5E-8167-C85F3F69A7AE




                                       CONSENT TO JOIN COLLECTIVE ACTION
                                          Pursuant to Fair Labor Standards Act
                                                   29 U.S.C. § 216(b)

                 Maxfield, et al. v. Utah Department of Alcoholic Beverage Control (“DABC”), et al.

                        Heather Dawn Hart
            Name: _______________________________________

                 1. I am over the age of eighteen, competent to give my consent in this matter, and am
                    employed as a Package Agent (as defined in the Complaint) with the DABC.


                 2. I understand that this lawsuit is brought under the Fair Labor Standards Act of 1938
                    (“FLSA”), as amended, 29 U.S.C. § 201, et seq., to recover alleged unpaid minimum
                    wages, overtime, and other benefits owed to me, including liquidated damages. I hereby
                    consent, agree, and opt in to become a Plaintiff herein and be bound by any judgment by
                    the Court or any settlement of this action.

                 3. Pursuant to Section 16(b) of the FLSA, I consent and agree to pursue my claims for unpaid
                    minimum wage and overtime amounts that I allege are due to me for work I performed for
                    the DABC and for which I allege DABC is liable.

                 4. I choose to be represented by collective counsel Olson Harnish Law PLLC and Steele
                    Adams Hosman under the terms set forth in their engagement agreement for all purposes
                    in this action and to take any steps necessary to pursue my claims, including filing new
                    lawsuits.

                 5. I also designate any named plaintiffs, to the fullest extent possible under applicable laws,
                    as my agents to make decisions on my behalf concerning the litigation, the method and
                    manner of conducting this litigation, compensation due to my attorneys, and all other
                    matters pertaining to this lawsuit.


              9/13/2021
            ________________________                         _________________________________
            Date                                             Signature
DocuSign Envelope ID: 5BE08490-3BB1-412D-85A4-3DCC4374B7C0




                                      CONSENT TO JOIN COLLECTIVE ACTION
                                         Pursuant to Fair Labor Standards Act
                                                  29 U.S.C. § 216(b)

                 Maxfield, et al. v. Utah Department of Alcoholic Beverage Control (“DABC”), et al.

                         Cheree Kahrs
            Name: _______________________________________

                1. I am over the age of eighteen, competent to give my consent in this matter, and am
                   employed as a Package Agent (as defined in the Complaint) with the DABC.


                2. I understand that this lawsuit is brought under the Fair Labor Standards Act of 1938
                   (“FLSA”), as amended, 29 U.S.C. § 201, et seq., to recover alleged unpaid minimum
                   wages, overtime, and other benefits owed to me, including liquidated damages. I hereby
                   consent, agree, and opt in to become a Plaintiff herein and be bound by any judgment by
                   the Court or any settlement of this action.

                3. Pursuant to Section 16(b) of the FLSA, I consent and agree to pursue my claims for unpaid
                   minimum wage and overtime amounts that I allege are due to me for work I performed for
                   the DABC and for which I allege DABC is liable.

                4. I choose to be represented by collective counsel Olson Harnish Law PLLC and Steele
                   Adams Hosman under the terms set forth in their engagement agreement for all purposes
                   in this action and to take any steps necessary to pursue my claims, including filing new
                   lawsuits.

                5. I also designate any named plaintiffs, to the fullest extent possible under applicable laws,
                   as my agents to make decisions on my behalf concerning the litigation, the method and
                   manner of conducting this litigation, compensation due to my attorneys, and all other
                   matters pertaining to this lawsuit.

               9/14/2021
            ________________________                         _________________________________
            Date                                             Signature
DocuSign Envelope ID: 1C736FDA-4A6F-47A7-8C4F-8AF82E868FA9




                                      CONSENT TO JOIN COLLECTIVE ACTION
                                         Pursuant to Fair Labor Standards Act
                                                  29 U.S.C. § 216(b)

                 Maxfield, et al. v. Utah Department of Alcoholic Beverage Control (“DABC”), et al.

                         Jay Clayton
            Name: _______________________________________

                1. I am over the age of eighteen, competent to give my consent in this matter, and am
                   employed as a Package Agent (as defined in the Complaint) with the DABC.


                2. I understand that this lawsuit is brought under the Fair Labor Standards Act of 1938
                   (“FLSA”), as amended, 29 U.S.C. § 201, et seq., to recover alleged unpaid minimum
                   wages, overtime, and other benefits owed to me, including liquidated damages. I hereby
                   consent, agree, and opt in to become a Plaintiff herein and be bound by any judgment by
                   the Court or any settlement of this action.

                3. Pursuant to Section 16(b) of the FLSA, I consent and agree to pursue my claims for unpaid
                   minimum wage and overtime amounts that I allege are due to me for work I performed for
                   the DABC and for which I allege DABC is liable.

                4. I choose to be represented by collective counsel Olson Harnish Law PLLC and Steele
                   Adams Hosman under the terms set forth in their engagement agreement for all purposes
                   in this action and to take any steps necessary to pursue my claims, including filing new
                   lawsuits.

                5. I also designate any named plaintiffs, to the fullest extent possible under applicable laws,
                   as my agents to make decisions on my behalf concerning the litigation, the method and
                   manner of conducting this litigation, compensation due to my attorneys, and all other
                   matters pertaining to this lawsuit.


               9/14/2021
            ________________________                         _________________________________
            Date                                             Signature
DocuSign Envelope ID: D275C843-B6A2-4229-B7F8-3465C4B5B605




                                       CONSENT TO JOIN COLLECTIVE ACTION
                                          Pursuant to Fair Labor Standards Act
                                                   29 U.S.C. § 216(b)

                 Maxfield, et al. v. Utah Department of Alcoholic Beverage Control (“DABC”), et al.

                       Jodi Rowley
            Name: _______________________________________

                 1. I am over the age of eighteen, competent to give my consent in this matter, and am
                    employed as a Package Agent (as defined in the Complaint) with the DABC.


                 2. I understand that this lawsuit is brought under the Fair Labor Standards Act of 1938
                    (“FLSA”), as amended, 29 U.S.C. § 201, et seq., to recover alleged unpaid minimum
                    wages, overtime, and other benefits owed to me, including liquidated damages. I hereby
                    consent, agree, and opt in to become a Plaintiff herein and be bound by any judgment by
                    the Court or any settlement of this action.

                 3. Pursuant to Section 16(b) of the FLSA, I consent and agree to pursue my claims for unpaid
                    minimum wage and overtime amounts that I allege are due to me for work I performed for
                    the DABC and for which I allege DABC is liable.

                 4. I choose to be represented by collective counsel Olson Harnish Law PLLC and Steele
                    Adams Hosman under the terms set forth in their engagement agreement for all purposes
                    in this action and to take any steps necessary to pursue my claims, including filing new
                    lawsuits.

                 5. I also designate any named plaintiffs, to the fullest extent possible under applicable laws,
                    as my agents to make decisions on my behalf concerning the litigation, the method and
                    manner of conducting this litigation, compensation due to my attorneys, and all other
                    matters pertaining to this lawsuit.


                9/14/2021
            ________________________                         _________________________________
            Date                                             Signature
DocuSign Envelope ID: 41B697DB-107A-40BA-B65A-84701F4C042E




                                       CONSENT TO JOIN COLLECTIVE ACTION
                                          Pursuant to Fair Labor Standards Act
                                                   29 U.S.C. § 216(b)

                 Maxfield, et al. v. Utah Department of Alcoholic Beverage Control (“DABC”), et al.

                        Lisa ockey
            Name: _______________________________________

                 1. I am over the age of eighteen, competent to give my consent in this matter, and am
                    employed as a Package Agent (as defined in the Complaint) with the DABC.


                 2. I understand that this lawsuit is brought under the Fair Labor Standards Act of 1938
                    (“FLSA”), as amended, 29 U.S.C. § 201, et seq., to recover alleged unpaid minimum
                    wages, overtime, and other benefits owed to me, including liquidated damages. I hereby
                    consent, agree, and opt in to become a Plaintiff herein and be bound by any judgment by
                    the Court or any settlement of this action.

                 3. Pursuant to Section 16(b) of the FLSA, I consent and agree to pursue my claims for unpaid
                    minimum wage and overtime amounts that I allege are due to me for work I performed for
                    the DABC and for which I allege DABC is liable.

                 4. I choose to be represented by collective counsel Olson Harnish Law PLLC and Steele
                    Adams Hosman under the terms set forth in their engagement agreement for all purposes
                    in this action and to take any steps necessary to pursue my claims, including filing new
                    lawsuits.

                 5. I also designate any named plaintiffs, to the fullest extent possible under applicable laws,
                    as my agents to make decisions on my behalf concerning the litigation, the method and
                    manner of conducting this litigation, compensation due to my attorneys, and all other
                    matters pertaining to this lawsuit.


               9/14/2021
            ________________________                         _________________________________
            Date                                             Signature
